DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 22nd, 2022 has been entered.
 
Status of the Claims
Examiner acknowledges receipt of Applicant’s amendments and arguments filed with the Office on January 27th, 2022 in response to the Final Office Action mailed on October 27th, 2021.  Per Applicant's response, Claim 1 has been amended and Claim 4 has been cancelled.  All other claims have been left in their previously-presented form.  Consequently, Claims 1-3 & 5-11 now remain pending in the instant application.  The Examiner has carefully considered each of Applicant’s amendments and/or arguments, and they will be addressed below.
	
Drawings
Applicant’s drawings were previously objected to for lacking reference character “7”.  Applicant has provided corrected drawing sheets in compliance with 37 CFR 1.121(d) as required, thereby obviating the previous drawing objection.

Claim Objections
Claims 1-3 & 5-11 are objected to because of the following informalities:  
Claim 1, lines 2-3 should read “a liner is attached to an inner sidewall of the cylinder block”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 & 5-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the outer sidewall" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate corrections are required.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 & 5-11 have been considered but are moot due to the new grounds of rejection necessitated by Applicant’s amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-6, & 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 206513530 to Lin et al. (machine translation attached to previous office action) in view of US 2017/0058889 to Hoban et al.
In regards to independent Claim 1, and with particular reference to Figure 1, Lin et al. (Lin) discloses:

(1)	A cylinder (30) for a piston type air compressor (100; Fig. 1; para. 2; “a cylinder liner assembly of an air compressor”), wherein a cavity is defined in a cylinder block (at lead line 30) of the cylinder (a cavity is clearly formed within the block of the cylinder in the same manner shown within Applicant’s Figure 2), a liner (10) is attached to an inner sidewall of the cavity (apparent in Fig. 1), the liner is securely bonded to the inner sidewall (apparent in Fig. 1), and the liner defines a compression cavity (101) of the air compressor (Fig. 1; receives reciprocating piston 20), wherein the cylinder is die-cast with the liner (this is a product-by-process limitation that does not limit the apparatus claim in any patentable sense; in this instance, para. 26 of Lin et al. specifically discloses that the liner 10 is “integrally formed” (i.e. cast, forged, molded, etc.) with the cylinder/block 30.  Thus, the product in the product-by-process claim (i.e. a die-cast liner/cylinder assembly) is the same as or obvious from the integrally formed assembly of Lin et al., and therefore, the claim is unpatentable)

Although Lin discloses much of Applicant’s recited invention, he does not further disclose that a protrusion is formed on the inner sidewall of the cylinder block and is bonded into a recess on the outer sidewall of the liner so as to enhance axial position-limiting performance of the cylinder and the liner (Lin does not disclose a protrusion-to-recess interlocking interface).
However, such a protrusion-to-recess interlocking interface is well known in the art of piston air compressors, as shown by Hoban et al.  As seen in Figures 1-4, Hoban et al. (Hoban) discloses another piston air compressor assembly (Fig. 1) having a cylinder (10) with a cylinder block (12) defining a cavity (28) therein (Fig. 2), wherein a liner (20) is securely bonded/attached to an inner sidewall (30) of the cylinder block (Fig. 2) so that the liner defines a compressor cavity (22) of the compressor (Fig. 1).  Hoban goes on to specifically disclose that a protrusion (56; Fig. 4) is formed on the inner sidewall of the cylinder block (12) and bonded into a recess (57) on the outer sidewall of the liner (20) (Fig. 4), so as to enhance axial position-limiting performance of the cylinder and the liner (this limitation constitutes functional language; Applicant should note that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (MPEP 2114); In the instant case, Hoban discloses all the structural limitations of the claimed invention, as noted above, and thus, is structurally capable of “enhancing axial position-limiting performance of the cylinder and the liner”, as claimed).  Hoban makes clear that with the protrusion-and-recess interface (56, 57), groove 40 can overlap at least a portion of protrusion 56 to create interference between internal surface 30 of crankcase 12 and outer surface 28 of liner 20 to effectively prevent liquid flow between crankcase 12 and liner 20 beyond the protrusion and groove (para. 21).  In other words, Hoban’s arrangement provides a firmly interlocked cylinder/liner assembly that is airtight.  Hoban discloses that such an arrangement is desirable with liquid-cooled cylinder assemblies.  Therefore, to one of ordinary skill desiring an airtight cylinder/liner assembly, it would have been obvious to utilize the techniques disclosed in Hoban in combination with those seen in Lin in order to obtain such a result.  Consequently, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed invention to have modified Lin’s cylinder/liner interface with the protrusion/recess interlocking interface taught in Hoban in order to obtain predictable results; those results being an airtight interference fit between the crankcase and liner to effectively prevent leakage (i.e. of oil or cooling fluids) between the crankcase and liner beyond the protrusion and groove interface (as taught in Hoban).

In regards to Claim 2, Lin discloses that a smoothness of an inner surface (11) of the liner is greater than the smoothness of a surface of the cylinder block (30) itself (disclosed within paras. 2, 7-10, 13, 22, 27).
In regards to Claim 3, Lin discloses that the liner is die cast together with the cylinder/block (para. 26 discloses that the liner 10 can be “integrally formed” with the cylinder/block 30; additionally, it is noted that the “die cast” limitation is a product-by-process limitation.  Applicant should note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  In the instant case, Lin clearly discloses a cylinder and cylinder block integrally formed (i.e. cast, forged, molded, etc.) together.  Therefore, because the claimed apparatus is the same as the product disclosed in Lin, the claim is unpatentable.)
In regards to Claim 5, Lin discloses that the inner sidewall of the liner is in a straight cylindrical shape and shape and size of a cross-section of the liner at both ends are the same (apparent in Fig. 1).
In regards to Claim 6, Lin discloses that the liner is a deep drawn tube made of aluminum or aluminum alloy (para. 21 discloses “aluminum alloy” for the liner 10; additionally, it is noted that the “deep drawn” limitation is a product-by-process limitation.  Applicant should note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  In the instant case, Lin clearly discloses a straight tubular cylinder made of aluminum alloy.  Therefore, because the claimed apparatus is the same as the product disclosed in Lin, the claim is unpatentable.)
In regards to Claim 8, Lin further discloses a piston type air compressor (Fig. 1; paras. 2, 21), wherein a cylinder of the air compressor is the cylinder (30) of claim 1 (apparent in Fig. 1).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin-Hoban (applied above) in view of US 6,474,954 to Bell et al.
In regards to Claim 7, Lin does not further disclose the features of amended Claim 7, including wherein the cylinder is formed of zinc or zinc alloy, as now recited.
However, Bell et al. (Bell) discloses another piston type air compressor (“oilless air compressor”; Abstract; Figs. 1-3) including a cylinder (38) (Figs. 3-4) having a cavity is defined in a cylinder block (50) of the cylinder (a cavity is clearly formed within the cylinder 50 block of the cylinder 38 in the same manner shown within Applicant’s Figure 2 so as to receive reciprocating piston 28), wherein a liner (46) is attached to an inner sidewall of the cavity (as seen in Fig. 3; see also col. 4, lines 1-65), the liner is securely bonded to the inner sidewall (“fusion between the outside of the insert 46 and the heat sink 50”; col. 4, lines 25-26), and the liner defines a compression cavity of the air compressor (as seen in Fig. 3).  Bell further discloses that the cylinder (50) is formed of zinc alloy (col. 4, lines 40-47; “3.0% zinc”; “remainder being aluminum”).  Bell discloses that such a material arrangement provides a high thermal conductivity between the liner and the cylinder (col. 4, lines 19-23), which reliably dissipates heat away from the cylinder without complicating the assembly (col. 5, lines 1-19).  Therefore, to one of ordinary skill desiring an air compressor cylinder assembly with improved heat dissipation, it would have been obvious to utilize the techniques disclosed in Bell in combination with those seen in Lin in order to obtain such a result.  Consequently, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed invention to have modified Lin’s cylinder to be made of a zinc alloy material (as taught in Bell) in order to obtain predictable results; those results being improved thermal conductivity between the liner and the cylinder which reliably dissipates heat away from the cylinder without complicating the assembly (as disclosed in Bell).  

Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin-Hoban (applied above) in view of US 2010/0026067 to Striegel.
In regards to Claim 9, Lin does not further disclose an automobile seat, wherein the piston type air compressor of claim 8 is provided in the automobile seat.
However, providing a piston-type air compressor (like that of Lin) within a vehicle seat is well known, as shown by Striegel.  As seen in Figures 1-2, Striegel discloses an automobile seat assembly (18) arranged within a vehicle (10) (“trucks”; para. 2), wherein a piston type air compressor (26) is provided in an air bag (22) of the automobile seat (18) in order to dampen shocks, loads, vibrations, etc., imparted to or passing between seat (20) and the vehicle body (12) (paras. 10-11).  Striegel goes on to disclose that while a wide variety of different compressor designs might be used, a practical implementation strategy is the use of a single piston design, wherein a piston 66 disposed within compressor body 62 is coupled with a rotatable element 67, which may be electrically driven (para. 14).  As such, Striegel makes clear that reciprocating piston air compressors are well known for being a practical means of powering/controlling pneumatically-supported vehicle seats to improve occupant comfort.  Therefore, to one of ordinary skill desiring a more versatile air compressor, it would have been obvious to utilize the techniques disclosed in Lin in combination with those seen in Striegel in order to obtain such a result.  Consequently, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed invention to have utilized the air compressor of Lin within a pneumatically-supported vehicle seat (as taught in Striegel; i.e. placing the air compressor directly within an air-bag-type support system to provide improved occupant comfort without increasing seat size) in order to obtain predictable results; those results being a more versatile air compressor that can be used in a wider variety of compressed air applications, including the improvement of comfort in vehicles.
In regards to Claim 10, Lin-Hoban as modified by Striegel discloses an automobile (10; Fig. 1; “trucks” at para. 2), wherein the automobile is provided with the piston type air compressor of claim 8 (this is clearly disclosed in Striegel and clearly results from the combination).
In regards to Claim 11, Lin-Hoban as modified by Striegel discloses an automobile (10; Fig. 1; “trucks” at para. 2), wherein the automobile is provided with the automobile seat of claim 9 (this is clearly disclosed in Striegel and clearly results from the combination).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER BRYANT COMLEY whose telephone number is (571)270-3772. The examiner can normally be reached Monday-Friday 9AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER B COMLEY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

ABC